Title: Joseph Dougherty to Thomas Jefferson, 7 April 1815
From: Dougherty, Joseph
To: Jefferson, Thomas


          Dear Sir  Washington City Apl 7th —15
          your letter of the 27th Feb. came duly to hand. The number of wagons wanted to bring the library will be “eleven, and six of that number can be got in your neighbourhood, at four dollars per day”—it should be understood that those waggons are verry well covred—and indeed it would be necessary that they should have double covers; the better to guard against heavy rains, which might hapen on the road.please sir, let me know if more than Six waggons can be got there.
          I have for a long time back been verry anxious to get a favourable oppertunity to go to monticello—and thinking the present, the most favourable one that might for offer; I cheerfully embraced it—and while amusing myself in thinking what a consolation happiness I should have in seeing you once more;and perhaps for the last time—SI saw your letter to Mr Millegan; stating that, “as soon as the books were packed, you would go to Bedford”—this at once, blasted all my cheering prospects—and am now careless about the journey—knowing that at the time that I would be there, you would be absent.
           as it remains altogether with you & me, what time the books may be brought—I will abide by your instructions; only arange it so, that, you will be at Monticello when I go there. I am ready to start in 3. day warning.
          I am Sir, your Humble ServtJos Dougherty
        